Case 4:21-cv-10018-JEM Document 1-2 Entered on FLSD Docket 02/03/2021 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA
                              KEY WEST DIVISION

                                 IN ADMIRALTY
                                        4:21-cv-10018
                            CASE NO.


   IN THE MATTER OF:

   THE COMPLAINT OF KEY WEST JETSKI,
   INC. AS OWNER OF THE YAMAHA PERSONAL
   WATERCRAFT (HULL ID# YAMA2116I920)
   ITS ENGINES, TACKLE, APPURTENANCES,
   EQUIPMENT, ETC. IN A CAUSE FOR EXONTERATION
   FROM OR LIMITATION OF LIABILITY,

         Petitioners.
   ________________________________________/




                    EXHIBIT “2”
     Case 4:21-cv-10018-JEM Document 1-2 Entered on FLSD Docket 02/03/2021 Page 2 of 3
                                                                                        PWC Renter Orientation Checklist

                                                                                                                 Wear PFD and CIther Protective Clothing/Equipment
                                                                                                                   •    Yli`I niu`t wl`:n. :`n appr(.`|)ri:``e personal flt}iati``i` de`.lee (Pl.i)) al ;Ill time`
                                                                                                                   a Wi`:`r a w..I-siiit i'i`tr wci suit h{iiittn`) w.hilc I.tpr.rating the PWC. Ni```mil

                                                                                                                        `\i`'iii)wear d`tes i`ot aclequalcl}' i}r`ilec{ iigilii`sl I.ttlc..rul walc`i. cn{ry into reeluiii
                                                                                                                        ()I `agina ,Se`'c.rc irilci.n:il ii`jui.ieh i.:in `x;cur `it` wal`)r '1.` f()rL`ed into bnd}i I.``1`ilic`

                                                                                                                        :`s :` res`ill r)f falling inlo ul.1l{;r or bcii\s nc,ir .iL`l (l`f`ist nor.`/.Ie.
                                                                                                                   - ;\(I(l`tittmil pritleclivc cq`iipmcnl (such as fat)twcar. cyi:weal.) iiii`}. t`t: nccded




                                                                                                                                               Keep Lanyard Attached
                                                                                                                                               •   ```ccurol}' iill{ic:li cnginc shi`t-`)tt. i`ord (lai`ydrtl,` (t) y{)iir \.'I'i`(

                               ---;-.--:        :---JL,--                                                                                          oi PF]) ((`.s dit.cc,{.`d) {in(I `vci`r il i`l i`lt (imcs. 'T`l`en` il` you

            q#.-          ,                                                                                                                        fall t)1.f [hc PWC, ll`c. t:nginc. will stop




Renters' Initials:                                                                              ~` ,`ST^RT             Know How to start and stop the Engine
                                                                                                                   • 1`o ``lurl lhc cnginc. he c;iirc, !li.i` `lic lot.}.{`rd is :iitachcd al`d i>u.`l` lhc `iar( I.`iii`iii.

           r--#pr                                                                                                  • To sl`tp lhc` ``.n`&inc.` pLish uic stor) `.``itoi`. Slrt|)pliig lhc ``,nBiiic .will ii!?l `t{)i> ilii.

                              \....L..I lv..L,...i                                                                      I(trw:`rcl mot`on ot. (l`c I'W(` :ind ±!!!!! I.Isull in I(tss rtf `lc.ci ii`g.



Renters'ln?I.±#           (                                                                                      Know Operational Controls
                                                                                                                   •     .11``` ll`i.()i`lc c`tnlr()ls y{.tur spccd. ^pply il`e lhroltle levci `t`` llic ``:iiitll{`, ii>

                                                                                                                     acccll`rale and lcleasc {t lo `¢Iow (l{}wn
                                                                                                                   I The hnndleb:`i.`` move the jet lhrusl no/,.£1c `lirecling lliru`l in dii.t`c`rcnl dii`ccliolis




      i
                                Lu4cJ                                                                                   to ``teer I hc PWC` . Y!.i±!!!±±±L!j`=!±±ir± i'{Lq.€;a!!!}.o.Li!!£s:5 .Il!C|:l!££.




                                                                                                                  Do Not Release Throttle when Trying to Steer
                                                                                                                   •     Yiu [ic(:a Lhioi`lc in sti`L'i..


                                                                                                                 Take Early Action to Avoid Colliglc)n6
                                                                                                                   • Ri`Iiii`mb(`r, P\iv'C.I, :`1`(I o`l`er b()ills do I`ot liavc ltrakes.
                                 :.,`,.I    I       ,--,I.

Renters' Initials:
                      /
                                                                                        ±ri`rifro
                                                                                          . J',_y_-:)..           Scan Constantly
                                                                                                                   • Si.|n i`inl``:`ml.\' I.{)r pc`>|)le. t)biec`Is and t)thc`r wulcri.rufl.



                                Wul                                                                                •     Bc iileii foi. coiid.I(it-tin ihai li!``il }'oiil




                                                                                                                  Operate De{onsivoly
                                                                                                                                                                             \.i`i`i.Ill(.v tii   blttcl )'`tilr visiLin or uilicrs.




Renters' Initials:                                                                                                 - ()per<itc at `.ire spe-etls.
                                                                                                                   -Kccri " `urc d:*ltincc u`vdy fr{wTi pe(jrtle. ol`ject`¢ ;mcl other lioats (u`cl`I(lii`8

                                                                                                                         I,WC<-',
                                                                                                                   • r)o nt)I follt>w direi`tly behind I'WC`` or other hoat`
                                                                                                                   • Do n{)I go near others lo sr)ra}' c`r sphsli lhcm with vv.iicr`
                                                                                                                       • +\void ``hnap [uriis ai`Q{)lher `i`:ir`cuvcrf tlint mkc jt dit.fic`ill f.or oihcr` [n iivt`id

                                                                                                                         colliding with you i`r lhttt mitkc i{ dit`ficull l'or o[hcrs to undcrs(and where y{iu




                                                                                                                 Avoid Aggressive Maneuvers
Renters' Initials:                                                                                                 • Thi.` is i` high-performance I)()a(--il is no( {t toy.
                                                                                                                   • Ridi` \\Jithiri yoiir limils and avoid aggressive mi`ncii\.ers lo reduce the ri,`k ot`
                                                                                                                        log.i t>J` c`t)ntrol. cjcction. ancl col]isi{)n.
                                                                                                                   • `Sh{irp (iirns oT jul7ipil`g wakes (ir v`i:ives c`iin incrci\se tl`e risl' of l)tlck/spii`al

                                                                                                                     injur.y (p{ir:`lysis)` facial injuries` and broken legs. ,`nklcs or other bones
            -I--i..                                                                                                • I)o in)tjump urake` or wnvi..s.



Renters' lnjtials:                                                                                               Keep Away from Intake Grate
                                                                                                                   • I(em.` sucli .i`` Ii)ng hLLir` loose cl()tl`ii`g. or PFD sm`ps can become ei]tangled i(`

     ~-7(,                                                                                                              movlilg I)an`s res`il`irig in severe mjur)J oi. dr()wiiing.


                                                                                                           -i     DO NotApplyThrottle whenAnyone is atthe Rearofthe pwc
Renters' Initials:                                                                                                 • Do liol appl}' the throttle when ai`yone i`` a.ending or swimming low{trd the rcflr
                                                                                                                       of ll`e PWC. Water and/or det)ris exiling jel lhr`ist noz./,lc can cause .qcrious
                                                                                                    T'ae          inj ,, ry.

Renters' Initials:                                                                                               Know How to Right the PWC in Open Water
                                                                                                                   • 11` you c<apsize jn open water. swim lo `hc retlr of the PWC and iurn ii iiprighl--
                                                                                                                       be .cure to tul.n il jn lhc pi opel di].ei`tion. Then. boilrd t`rt)in the reai`.
     r/,I-
                                                                 II   Re'\'e,'nl'ials
Renters' Initials:

                                                                                        EEI.,.-..-`.....-.,.-...='-..i....i-.-.--...

Renters' Initials:                                               I_RenlerIniIiaI§

        jti-              `.. fit/L:i                                                      on

                                                                                           -
                                                                                                           Kr%#i:sh¥`%te:::s:su'hNnyou w"I beopcrdw`g{tndob5erveaN nav!ga,[Omi

Renters' Initials:
                                                                      Renterlnl'lals




                                                                      heck
                                                             I Fjna, Cr
                                                             `                                                    • Do you uiiderstand thzit you should sc.`n conslanlly, operate det.ensively and
Renters' Initials:                                                                                                     av()id nggressive maneu`Jers'.J

                                                                                        READYAND?               . Dr) yoli understand that pwc` d(7 not l}dvc brakes`./
        .. J/..           i    /I     //I       /
 r<eni:ers   lnl[lals:                                                    Avoid Aggressive Maneuvers
                                                                             • Thi.` i` {i high-pert.ormark`c hoji-`il i` r)`..tl .'i io>.
   Case 4:21-cv-10018-JEM Document 1-2 Entered on FLSD Docket 02/03/2021 Page 3 of 3
                                                                             • Ride within your limits arid avoid aggi.essivc m{`ncu\.era :a :edui-e :r.= ::`}J` .1.
                                                                               I()«`` t`r c`t>ntrt>l. cj.c.ion` al`d c®llis;oii.
                                                                             • Sharp lllrrls orjumping wakes (ir w:ives c`:`n inc`re:i.`i. i!`.` ri`l. ``t. i`.t`:..lip;iial

                                                                             injiiry (paralysis). faci<il injuries` and brttken li`ib`. .mLli`` „ t`!h.i.I hen;i
                                                                           • I)o not Jump uJake€ nr w{`ve,s.


Renters' Initials:

     ng-z7(r

Renters' Initials:




F`enters' Initials:




Renters' Initials:



Renters#tials.


Renters' Initials:




Renters' Initials:

         -,,,:


                              „    'tAJ

             I have been instructed on and understand the rules and information provided in this orientation.

Signatures of PWC F`enters:                                             S,5-                                                                         RE EigEZEi=H
                                                  Signature of PWC Rental Agency Employee


1. Lessee Signature                                            Print Name:

2. Lessee Signature           /LftyL4e3~-~-~-~-                Print Name:

3. Lessee Signature                                            Print Name:

4. Lessee Signature                                            Print Name:

5. Lessee Signature                                            Print Name:
